Citation Nr: 0303833	
Decision Date: 03/06/03    Archive Date: 03/18/03

DOCKET NO.  00-08 938	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUES

1.  Entitlement to service connection for residuals of a neck 
injury.

2.  Entitlement to service connection for residuals of a low 
back injury.

3.  Entitlement to service connection for residuals of a left 
arm and hand injury.


ATTORNEY FOR THE BOARD

C. Kedem, Associate Counsel


INTRODUCTION

According to the DD Form 214 of record, the veteran had 
active duty service from June 1959 to December 1959.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 1999 rating decision by a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  A notice of disagreement was received in January 2000, 
a statement of the case was issued in February 2000, and a 
substantive appeal was received in April 2000.  

In connection with this appeal, the veteran requested a 
personal hearing before a Member of the Board at the RO.  He 
was scheduled for a hearing in October 2000, but cancelled 
that hearing.  In May 2001, the veteran requested that VA 
continue to process his claim with the information currently 
of record.  The RO sought to determine whether the veteran 
still wished to have a hearing by way of a February 2002 
letter and by telephone call (followed by a letter) in June 
2002.  The veteran did not indicate that he wished to appear 
for a hearing.  Accordingly, the Board will proceed with 
consideration of the veteran's claim based on the evidence of 
record, as he has requested.


FINDINGS OF FACT

1.  Residuals of a neck injury were not manifested during the 
veteran's military service nor for many years thereafter, nor 
are residuals of a neck injury otherwise related to the 
veteran's military service.

2.  Residuals of a low back injury were not manifested during 
the veteran's military service nor for many years thereafter, 
nor are residuals of a low back injury otherwise related to 
the veteran's military service.

3.  Residuals of a left arm and hand injury were not 
manifested during the veteran's military service nor for many 
years thereafter, nor are residuals of a left arm and hand 
injury otherwise related to the veteran's military service.




CONCLUSIONS OF LAW

1.  Residuals of a neck injury were not incurred in or 
aggravated by the veteran's active military service.  38 
U.S.C.A. §§ 1131, 5107 (West 2002); 38 C.F.R. § 3.303 (2002).

2.  Residuals of a low back injury were not incurred in or 
aggravated by the veteran's active military service.  38 
U.S.C.A. §§ 1131, 5107 (West 2002); 38 C.F.R. § 3.303 (2002).

3.  Residuals of a left arm and hand injury were not incurred 
in or aggravated by the veteran's active military service.  
38 U.S.C.A. §§ 1131, 5107 (West 2002); 38 C.F.R. § 3.303 
(2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA).  Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000), now codified at 38 U.S.C.A. §§ 5102, 5103, 
5103A, 5107.  This newly enacted legislation provides, among 
other things, for notice and assistance to claimants under 
certain circumstances.  VA has issued final rules to amend 
adjudication regulations to implement the provisions of VCAA.  
See 38 C.F.R §§ 3.102, 3.156(a), 3.159 and 3.326(a).  The 
intended effect of the new regulations is to establish clear 
guidelines consistent with the intent of Congress regarding 
the timing and the scope of assistance VA will provide to a 
claimant who files a substantially complete application for 
VA benefits, or who attempts to reopen a previously denied 
claim.  Where laws or regulations change after a claim has 
been filed or reopened and before the administrative or 
judicial process has been concluded, the version most 
favorable to the appellant will apply unless Congress 
provided otherwise or has permitted the Secretary of Veterans 
Affairs to do otherwise and the Secretary has done so.  See 
Karnas v. Derwinski, 1 Vet. App. 308 (1991).  

After reviewing the claims folder, the claimant has been 
notified of the applicable laws and regulations which set 
forth the criteria for entitlement to service connection for 
the disabilities enumerated above.  The discussions in the 
rating decision, statement of the case, supplemental 
statement of the case, and March and April 2001 letters have 
informed the claimant of the information and evidence 
necessary to warrant entitlement to the benefits sought.  
Moreover, in the March and April 2001 letters, the veteran 
was advised of the types of evidence VA would assist him in 
obtaining.  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  The Board therefore finds that the notice 
requirements of the new law and regulation have been met. 

Furthermore, the Board finds that there has been substantial 
compliance with the assistance provisions set forth in the 
new law and regulation.  The record in this case includes 
private medical records identified by the veteran as well as 
service medical records.  The veteran has not been afforded a 
medical examination and opinion regarding the etiology of his 
disabilities.  However, as discussed in greater detail below, 
there is sufficient competent evidence of record to allow for 
appellate review without a medical examination or opinion.  
Significantly, no additional pertinent evidence has been 
identified by the claimant as relevant to the issues on 
appeal.  Indeed, in May 2001, the veteran indicated that he 
had no further evidence to submit.  Under these 
circumstances, no further action is necessary to assist the 
claimant with the claims.

The Board has reviewed the facts of this case in light of 
VCAA and the new VCAA regulations.  As discussed above, VA 
has made all reasonable efforts to assist the claimant in the 
development of the claims and has notified the claimant of 
the information and evidence necessary to substantiate the 
claims.  Consequently, the case need not be referred to the 
claimant or the claimant's representative for further 
argument as the Board's consideration of the new law and new 
regulations in the first instance does not prejudice the 
claimant.  See generally Sutton v. Brown, 9 Vet. App. 553 
(1996); Bernard v. Brown, 4 Vet. App. 384 (1993).
 
Under the circumstances of this case, where there has been 
substantial compliance with the new legislation and the new 
implementing regulation, a remand would serve no useful 
purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 
(1991) (strict adherence to requirements in the law does not 
dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the claimant); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
claimant are to be avoided).

Discussion

The January 1959 enlistment medical examination report 
revealed no disabilities with the exception of pes planus.  
The veteran's "PULHES" physical profile amounted to a 
"picket fence" (i.e., all 1's), indicating a high level of 
medical fitness.  (See generally Hanson v. Derwinski, 1 Vet. 
App. 512, 514 (1991) for an explanation of the military 
medical profile system).  

On June 1959 report of medical history for enlistment 
purposes, the veteran noted several health problems.  
However, none with respect to the neck, low back, or left arm 
and hand.  On June 1959 report of medical examination, no 
disabilities were noted.  Again, a PULHES profile consisting 
of 1's only was assessed.  Id.  

On October 1959 report of medical history, the veteran noted 
several disabilities, none, however, are relevant to the 
present discussion.  On October 1959 report of medical 
examination, leg pains were noted.  No other disabilities 
were found.  A perfect PULHES profile was assessed.  Id.  

A June 1993 physical therapy initial evaluation indicated 
that the veteran suffered from decreased low back mobility, 
decreased mobility in the left hand and wrist, and from 
decreased left hand strength.

A June 1996 letter from a private medical provider to the 
veteran's attorney reflected that the veteran worked as a 
hair stylist until February 1993 when he was involved in a 
motor vehicle accident.  Due to the accident, the veteran's 
left hand was crushed and he suffered neck and back injuries.  

In March 1999, he filed a claim of service connection for a 
back injury, a neck injury, and a left arm and hand injury.

A September 1999 letter from C. Hadley, M.D. indicated that 
the veteran was presently disabled due to a hand injury and 
back pain.  According to her, the veteran reported that 
during service, he fell off a truck onto his tailbone.  Since 
that time, he developed spondylosis and has been plagued by 
chronic back pain.  

By December 1999 rating decision, the RO denied service 
connection for the veteran's claimed disabilities.  

In his January 2000 notice of disagreement, the veteran 
indicated that the RO based its decision on 1959 service 
medical records.  He stated that his in-service injuries 
occurred in 1957 at Ft. Dix.  

In his April 2000 substantive appeal, the veteran stated that 
during basic training in the summer of 1957, he fell from a 
truck onto his back and left arm.  He stated that he received 
treatment and that he suffered from back pain and hand 
problems since that time.

Discussion

The issues before the Board involve claims of entitlement to 
service connection.  Applicable law provides that service 
connection will be granted if it is shown that the veteran 
suffers from disability resulting from an injury suffered or 
disease contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in the active military, naval, or air service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. §§ 3.303, 3.306.  That 
an injury occurred in service alone is not enough; there must 
be chronic disability resulting from that injury.  If there 
is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  
38 C.F.R. § 3.303(b).

Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

A claim of service connection for a disability must be 
accompanied by medical evidence establishing that the 
claimant currently has a claimed disability.  Absent proof of 
a present disability, there can be no valid claim.  See, 
e.g., Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998) 
(38 U.S.C. § 1110 requires current symptomatology at the time 
the claim is filed in order for a veteran to be entitled to 
compensation); Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 
1997) (38 U.S.C. § 1131 requires the existence of a present 
disability for VA compensation purposes).

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving such issue shall be given to the claimant.  38 
U.S.C. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990); 38 C.F.R. §§ 3.102, 4.3 (2002).  When the positive 
and negative evidence relating to a veteran's claim are in 
approximate balance, the claimant prevails.  Ortiz v. 
Principi, 274 F.3d 1361 (Fed. Cir. 2001).  If the Board 
determines that the preponderance of the evidence is against 
the claim, it has necessarily found that the evidence is not 
in approximate balance, and the benefit of the doubt rule is 
inapplicable.  Id. at 1365.  

Service medical records do not reflect a neck, low back, or 
left arm and hand injury or any incident that could have 
caused such injuries.  Indeed, his PULHES profile on entry 
and discharge consisted of all 1's, reflecting a high degree 
of physical fitness.  See Hanson, supra.  

Currently, the veteran suffers from neck, low back, and left 
hand disabilities.  A current disability is a necessary 
ingredient of service connection.  38 C.F.R. § 3.303; Gilpin, 
supra.  However, in order for service connection to be 
granted, the veteran's present disabilities must be shown to 
be related to service.  38 C.F.R. § 3.303.  The record 
reflects no such link, and service connection is, therefore, 
denied.  Id.  

The evidence indicates that the veteran was injured during a 
motor vehicle accident in February 1993.  Indeed, he 
sustained left hand, neck, and low back injuries at that 
time.  A review of the record suggests that the veteran's 
present disabilities stem from that accident and not from any 
incident in service.  

Under VCAA, VA has a duty to assist the veteran in obtaining 
evidence necessary to substantiate his claim.  38 U.S.C.A. 
§ 5103A.  However, under § 5103A(a)(2), VA is not required to 
provide assistance to the veteran if no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  Under 38 U.S.C. § 5103A(d), the 
Secretary is required to provide a medical examination or 
obtain a medical opinion if (1) there is competent evidence 
of a current disability, and (2) evidence that the disability 
or symptoms may be associated with service, but (3) the case 
does not contain sufficient medical evidence for the 
Secretary to make a decision on the claim. 

In this instance, VA is not required to provide a medical 
examination and opinion regarding the etiology of the 
veteran's claimed disabilities.  There is absolutely no 
evidence of record that would point to a nexus between the 
veteran's present neck, low back, and left hand disabilities 
and service, and the Board concludes that there is no 
reasonable possibility that a VA examiner would be able to 
establish such a connection.  As such, VA is not required to 
ascertain this lack of nexus via medical examination and 
opinion.  38 U.S.C.A. § 5103A(d).  

Because the veteran's claimed disabilities are not shown to 
be related to his active service, service connection for 
those disabilities are denied.  38 C.F.R. § 3.303.

The Board recognizes that the veteran alleges that he had 
active service in the summer of 1957.  The record does not 
reflect service at that time.  Although the veteran's medical 
records were damaged by the 1973 fire at the National 
Personnel Records Center, the Board notes that they are 
substantially intact and legible.  The Board also concludes 
that even if the veteran fell off a truck in 1957, he had no 
lasting injuries, as all subsequent service medical records 
reflected no orthopedic complaints, treatment, or diagnoses 
with the exception of pes planus.

This is a case where the preponderance of the evidence weighs 
against the veteran's claims.  Pursuant to a comprehensive 
review of the record, the Board could find no medical 
evidence of a nexus between the veteran's claimed 
disabilities and service, and there is no reasonable 
possibility that such a relationship could be established.  
As the preponderance of the evidence is against the veteran's 
claims, the benefit of the doubt rule is not for application.  
Ortiz, 274 F.3d at 1365; see also 38 U.S.C. § 5107.


ORDER

The appeal is denied.



		
	DENNIS F. CHIAPPETTA
	Acting Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

